               Case 19-24331-PDR         Doc 127     Filed 05/07/21    Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
In re:

RALPH LEVI SANDERS, JR.                                             CASE NO. 19-24331-PDR
                                                                    CHAPTER 13
                  Debtor.
_______________________________/

                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the Order Granting Motion To Compel (Re:

# [101]) And Setting Hearing on Motion for Access to DMM (Doc. No. 120) was served by

CM/ECF notice the 6th day of May 2021 and regular mail the 7th day of May 2021.

                                                            /s/ Gavin N. Stewart
                                                            Gavin N. Stewart, Esquire
                                                            Florida Bar Number 52899
                                                            P.O. Box 5703
                                                            Clearwater, FL 33758
                                                            P: (727) 565-2653
                                                            F: (727) 213-9022
                                                            E: bk@stewartlegalgroup.com
                                                            Counsel for Movant

    VIA REGULAR MAIL
    Ralph Levi Sanders, Jr.
    561 SW 60 Ave.
    Plantation, FL 33317

    VIA CM/ECF NOTICE
    Robin R Weiner
    POB 559007
    Fort Lauderdale, FL 33355

    U.S. Trustee
    Office of the US Trustee
    51 S.W. 1st Ave.
    Suite 1204
    Miami, FL 33130
